Title: To George Washington from Corny, 6 July 1780
From: Corny, Dominique-Louis Ethis de
To: Washington, George


					
						Dear General
						Providence 6th July 1780
					
					I am just Arrived from Poppisquash, too much applause cannot be given to the Zeal and attention of Doctor Craig; the dispositions relative to this Establishment entitle him to every gratefull Sentiment, and I shall be particularly carefull to acquaint the Count de Rockambeau how much we are obliged to him.
					This Hospital will be exceeding usefull for Summer, and for the Convalescents, the Salubrity of the Air is excellent, but it must be confess’d that it may be subject to the Attempts of the Enemy, if New Port is not Guarded, and if the Batteries at the Entrance of the Harbor remain unprovided with Cannon.
					Doctor Craig had in vain requested the Colledge of this Town to be given up to him that the principal Hospital might be Establishd there, General Heath without doubt reluctantly Approved the Objections of the Council of this State, which influenced them to reject the Doctors request. on my Arrival here, I took the liberty to represent in the most firm and pressing Manner, that this House was indispensably necessary; I represented my reasons, in the Requisition I made to the Council, who Orderd the Colledge to be imediatly given up to me, and I lost no time in employing Workmen to put it in a proper Condition for the destin’d Service.
					I must acquaint your Excellency, that the difficulties encounterd in this Affair, arrise principally from Mr Manning a Minister of this place; who endeavord to inflame the people, and to perswade them that the Town would be infected with a Contagious disorder, in Consequence of the Establishment; I was beyond measure astonished that the two Browns, the Brothers of Collo. John Brown, publickly opposed it, they so far forgot themselves as to declare loudly, that they hoped the People would blow up the Hospital, and they threatned the Carpenters who were at work at the Colledge with the loss of the Esteem and Custom of the townsmen and Action of Damages at Law, if they continued to work; nor could the Workmen (who had left their Bussiness) be prevailed upon to begin again, untill Bonds of Indemnification were given them, Under other Circumstances I should have been induced to demand of Messrs Brown’s the Reasons of their proceedure, and of the insult, which marks their Conduct; at Present I confine myself to represent it to your Excellency, convinced that you will acquaint them,

that this Stran⟨ge⟩ Conduct is totally opposite to those Sentiments that Unite the two Nations, and too full of Sedition and disrespect to be tolerated at the Instant His Majesty is sending assistance to his Allies; and will not I trust be pass’d over with impunity.
					I cannot refrain my dear General from acquainting you that on the Journey I made to New Port for the purpose of receiving the Establishments, and of making some dispositions, I saw both with regret and surprize, that notwithstanding the Application I made on the 24th of last Month there has not been even at this time any Measures put in execution to repair the Ferrys which must be Cross’d in the Road from Providence to Newport; Bristoll Ferry is inaccessable, and the Wharfs on each Side are impracticable; I bruised the Wheels of my Carriage, and was obliged to hire a Sloop to return to Providence, it ought to have been foreseen that these Ferrys were indispensibly necessary for the service of the Army, and that the repairs become every day more urgent; I represented this Consideration to General Heath on Monday 26th June, and I entreated him at the same time to have them repaird at the King’s Expence, because I have observed that the Quarter Masters attribute their want of Activity to the failure of their Supplies, the General wrote on this head to the Council of the State on Tuesday the 4th July, but as I was convinced that these delays (which are without doubt inevitable) would be prejudicial to the service of the Army which we hourly expect; I am determined to prevail on Monsr De la Touche to assend to Bristoll for the purpose of imploying his Crew to repair the Ferry.
					I shall have the Honor to acquaint your Excellency the Moment the Fleet Arrives. I am with every respect and Consideration Your Excellencys Most Obedient and Most humble Servt
					
						Ethis De Corny
					
				